Beck, J.
— I. This case is presented in a confused and un*703satisfactory manner. But as the points upon which we rest our conclusion clearly appear in the record, other matters involved in the case need not be considered.
The defendant,- the Olay County Bank, was garnished as the debtor of John Peirson. L. S. Peirson intervened by petition, and claims to hold property in the debt of the bank under an assignment executed by John Peirson transferring the debt to the intervenor. In answer to the petition of the intervenor, the plaintiff alleges that the transfer of the debt of the bank by the defendant, John Peirson, was fraudulently made to defeat his creditors.
, court^triai de novo. Upon motion of plaintiff, the cause was tried as an equitable action. As this was done upon plaintiff’s motion, he cannot object, and as the intervenor obtains the relief he seeks, namely, the dismissal of the garuishee proceeding and recovery of the debt, he has no ground of complaint. The action upon this appeal may, therefore, be regarded as an equitable action triable de novo.
2. ERAUDUanoeT: c°atlier" ference.1^6 II. The controlling question in the case is one of fact, and involves the validity of the assignment of the debt against ^e garnishee to the intervenor. The evidence establishes that John Peirson did owe the intervenor an amount greater than the debt of the bank. The intervenor was the son of John Peirson, and had served and labored for his father under a contract between the parties. The father was indebted to others, among them the plaintiff, some of whom he paid, and he made no provision for other creditors. We think the evidence shows that he in good faith transferred -the debt of the bank to pay a bona fide indebtedness to the son. The preference, given to the son does not invalidiate the transaction.
The question upon which evidence was offered and rejected in the court below, involving the fact that the debt of the bank was exempt from execution against John Peirson, need not be considered. If it was not exempt, the assignment to *704the intervenor, being held valid, transfers it to him; if it is-exempt, plaintiff cannot reach it.
As we have said,.the good faith and validity of the assignment of the debt of the bank to the intervenor controls the decision of the case. The judgment entered by the circuit court must be reversed, and the cause will be remanded for a decree in harmony with this opinion.
Beversed.